mail § 

NO. 30643

IN THE SUPREME COURT OF THE STATE OF HAWAI‘“

MICHAEL C. TIERNEY, PetitiOner,

VS.

   

coURT REPoRTER's oFFIcE, circuit court of th”
First Circuit, State of Hawaii,

33 am  3 "gss‘#l'“ €zll§?;

Respondent.§ x

ORIGINAL PROCEEDING
(Cr. NO. 08-1-O869)

ORDER h
(By: Moon, C.J.,'Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of petitioner Michael C. Tierney's

petition for a writ of mandamus, it appears that petitioner fails

to demonstrate a clear and indisputable right to relief. See

Kema v. Gaddis, 91 Hawai‘i 200, 204, 982 P.2d 334, 338 (1999) (A
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action.) Therefore,

IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

DATED: Honolulu, HawaiUq

AuguSt l0, 2010.

w
>Y¢u4LL£¢“rv»¢Q»b1aJTb
/¢ ””"”"<

£l/-»»€.»v»@e,_~,.a»-
//2